Citation Nr: 1010836	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-03 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to March 
1990 and from February 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision of the 
Roanoke, Virginia Regional office (RO) of the Department of 
Veterans Affairs (VA).   The rating decision, in pertinent 
part, denied the Veteran's claim.  


FINDINGS OF FACT

1.  There is no medical evidence that the Veteran manifested 
symptoms of an ankle disability during the period between his 
active duty service and March 2004.   

2.  The Veteran currently is not shown to have a bilateral 
ankle disability that is due to any event or incident of his 
service.  


CONCLUSION OF LAW

The Veteran does not have an ankle disability due to injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103. See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in July 2006, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to service connection.  In 
accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  The letter also 
informed the Veteran that an appropriate disability rating 
and effective date would be assigned if any his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim and, after the Veteran 
filed his claim, VA and private treatment records were 
associated with the record.  VCAA also requires VA to provide 
a medical examination when such an examination is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159 (2008).   The Veteran was afforded an 
examination of his bilateral ankles in November 2009.

Neither the Veteran nor his representative have informed VA 
of any outstanding medical evidence pertinent to the claim on 
appeal.  In sum, the record reflects that the facts pertinent 
to this claim have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
it is "difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004). 

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  While the 
Veteran was previously scheduled to attend a Decision Review 
Officer (DRO) hearing at the RO, he cancelled it in advance 
of the scheduled hearing date.  As the record includes 
sufficient competent evidence to decide the claim, see 38 
C.F.R. § 3.159(c)(4), no further action is necessary to 
assist the Veteran.  The Board additionally finds that 
general due process considerations have been complied with by 
VA. See 38 C.F.R. § 3.103 (2009).  Accordingly, the Board 
will adjudicate the claim on the merits.

Service Connection

As the criteria for entitlement to service connection for a 
bilateral ankle disability are not met, the claim for service 
connection must be denied.  While the Veteran clearly has 
experienced ankle symptoms in the past, there is no current 
diagnosis of an ankle disability that can be causally linked 
to his period of active service.  

Service connection may be granted for any current disability 
that is the result of a disease contracted or an injury 
sustained while on active duty service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for a disease 
diagnosed after discharge, where all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2009).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12  Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records reveal that he was 
evaluated as normal at the time of his enlistment in June 
1985.  A May 1986 note further observes that he was 
physically fit for military training.

In June 1987 the Veteran was seen for complaints of right 
ankle pain, existing for four (4) days.  The treatment note 
reflects that the Veteran stated he twisted his ankle during 
a fight.  The Veteran was afforded an x-ray, which ruled out 
the possibility of fracture, and was diagnosed with a mild 
sprain.

A July 1989 treatment note reflects that the Veteran twisted 
his left ankle while playing basketball.  He was afforded an 
x-ray, which ruled out the possibility of fracture, and was 
diagnosed with a second degree ankle sprain.  The Veteran was 
advised to use an Ace wrap and crutches and was assigned to 
light duty for five (5) days.

In January 1990 and February 1991 the Veteran filled out 
dental health questionnaires stating that he did not 
experience arthritis or painful joints.

A February 1991 entry in the Veteran's service medical record 
reflects that he received an examination and was found fit to 
return to active duty.  The Veteran signed a statement 
certifying that he had no medical problem that would preclude 
him from serving on active duty.

The Veteran was seen for complaints of knee and back pain in 
March 1991 and was ordered to light duty for two (2) to three 
(3) weeks.

The record reflects that the Veteran was seen at a VA Medical 
Center (VAMC) in April 1999.  At that time he reported a 
history of left knee pain.  He reported to the orthopedic 
clinic in October and November 1999 with complaints of 
similar knee pain and past back pain.

The record does not reflect any complaints of, or treatment 
for, an ankle disability until a March 2004 treatment note.  
The March 2004 note reflects that the Veteran reported 
experiencing pain in his back, knees, and ankles and stated 
that the pain had existed for more than one (1) year.  The 
Veteran was seen later that same month for similar complaints 
and reported that he was receiving physical therapy from 
Professional Therapies of Roanoke.  

Treatment notes from Professional Therapies of Roanoke are of 
record, but reflect that the Veteran was treated only for 
knee and back issues.  Records from a private orthopedist 
also appear in the record, but only reflect treatment for a 
knee disability.

An April 2005 VA treatment note shows that the Veteran again 
reported pain in his back, knees, and ankles.  In February 
2006, the Veteran was seen again for knee and back pain.  

Each of the last three (3) treatment notes of record (March 
2004, April 2005, and February 2006) indicate that the 
Veteran reported "weak ankles" in reference to a past 
twisting injury while playing basketball.

A July 2006 treatment note reflects "ankle pain" as part of 
the Veteran's past medical history.

The Veteran was seen for ankle pain again in January 2008.  
He received x-ray examination of his ankles, which were noted 
as appearing within normal limits.  However, a VA ambulatory 
care physician's assistant (who also observed that the x-rays 
were normal) assessed the Veteran as having degenerative 
joint disease/arthritis.

The Veteran presented for treatment again in August 2008 with 
complaints of back, hand, and right ankle pain.  He was seen 
again in July 2009 and the treatment note reflects that the 
Veteran stated his personal belief that he had arthritis that 
had not been diagnosed.  

In August 2009, the Veteran received an annual "wellness 
check."  Chronic ankle pain is listed as an active problem, 
but, upon examination, all joints (with the exception of the 
knees and right shoulder) were noted as having full range of 
motion without tenderness or warmth to palpation.

The Veteran was afforded a VA examination, to include review 
of his claims file, of his bilateral ankles in November 2009.  
At that time another x-ray was performed; the results were 
normal.  The Veteran stated that he attended physical 
therapy, but stated that treatment was for his back and right 
shoulder.  The examiner noted that the Veteran reported 
experiencing pain in both ankles, with occasionally swelling 
and giving-way.  Although observing that the Veteran walks 
with a slight limp on the left leg, upon examination, the 
examiner found no deformity, swelling, crepitus, or laxity of 
either ankle.  As the x-rays were normal and there was no 
evidence of chronic sprain, the examiner did not provide any 
diagnosis.  The examiner stated that, on the basis of the 
current evaluation and the evidence of record, there was no 
current condition related to the Veteran's active duty 
service.

The Veteran has attributed his ankle pain to the ankle 
sprains he experienced in service.  However, lay persons are 
not competent to opine as to medical etiology or render 
medical opinions.  Barr v. Nicholson; see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a) 
(2008).  Although the Veteran did experience ankle injuries 
during service, there is no competent medical evidence of a 
linkage between any claimed ankle disability and military 
service and the Veteran has not alleged, or shown, a 
continuity of symptomatology.  Regardless, mere speculation 
as to etiology can not provide a basis for a grant of service 
connection. 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  

Further, and more significantly, the Veteran is not diagnosed 
as having a distinct ankle disability and pain alone does 
not, in and of itself, constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  Although there are treatment 
records pertaining to ankle pain, the November 2009 VA 
examination showed no current ankle disability.  Although, 
the January 2008 VA ambulatory care physician's assistant 
assessed the Veteran as having degenerative joint 
disease/arthritis, x-rays revealed his ankles as normal and, 
as reflected in the 38 C.F.R. § 4.71(a) "Schedule of 
Ratings" for the musculoskeletal system, degenerative 
arthritis is, for VA purposes, diagnosed on the basis of x-
ray evidence.  

The Veteran, through his authorized representative, 
specifically requested that the Board consider 38 C.F.R. 
§§ 4.40, 4.45(f).  Section 4.45(f) pertains to the evaluation 
of joint disabilities and lists "pain" in a series of other 
directions of inquiry as a "related consideration."  
Section 4.40 pertains to disability resulting in functional 
loss and, although it does state that "functional loss may 
be due to... pain," it continues, "[pain,] supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant." (emphasis added).  

While the Veteran complains of bilateral ankle pain and was 
observed to have a limp, there is not, per the medical 
evidence of record, adequate pathology for a diagnosis.  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Accordingly, service connection for a 
bilateral ankle disability is denied.

Finally, in reaching its decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the service 
connected claims denied above, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral ankle 
disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


